Exhibit 10.1

AMENDMENT TO

THE EXCHANGE AGREEMENT

May 19, 2010

This is an AMENDMENT (this “Amendment”) to the Exchange Agreement, dated as of
November 13, 2007, by and among Och-Ziff Capital Management Group LLC, Och-Ziff
Holding Corporation, Och-Ziff Holding LLC, OZ Management LP, OZ Advisors LP, OZ
Advisors II LP and the Och-Ziff Limited Partners and Class B Shareholders from
time to time party thereto (as amended, restated, supplemented or modified from
time to time, the “Exchange Agreement”). Capitalized terms used but not
otherwise defined herein shall have the same meanings ascribed to them in the
Exchange Agreement.

R E C I T A L S:

WHEREAS, the parties hereto desire to enter into this Amendment to make the
modifications set out herein to the terms and conditions of the Exchange
Agreement pursuant to Section 3.1(c) thereof.

A M E N D M E N T:

1. Amendment. Section 2.4 of the Exchange Agreement is hereby amended by
replacing the last sentence thereof with the following sentence:

“The parties agree, however, that in the event that the Och-Ziff Operating Group
Partnerships have received a valuation or an opinion from a financial advisor of
national reputation regarding such relative values, and each of the Och-Ziff
General Partners determines in its good faith judgment that no material change
has occurred since the date of such valuation or opinion, or is expected to
occur prior to Closing, with respect to the Och-Ziff Operating Group
Partnerships, the Och-Ziff Operating Group Partnerships may elect to use such
valuation or opinion for purposes of this Section 2.4 and the parties hereto
agree to be bound by such valuation or opinion, including, without limitation,
for tax reporting purposes.”

2. Exchange Agreement. Except as hereby amended, the Exchange Agreement shall
remain unchanged and in full force and effect.

3. General. This Amendment shall be binding on the executors, administrators,
estates, heirs, legal successors and representatives of each of the undersigned.

4. Applicable Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Delaware (without regard to conflicts
of laws principles thereof).

5. Pronouns. Wherever from the context it appears appropriate, each pronoun
stated in the masculine, the feminine or neuter gender shall include the
masculine, the feminine and the neuter.

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.

(Signatures Follow)

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed and delivered as of the date
first written above by each of the undersigned, and the undersigned do hereby
agree to be bound by the terms and provisions set forth in this Amendment.

 

OCH-ZIFF CAPITAL MANAGEMENT GROUP LLC

By:

  /s/ Joel Frank

Name:

  Joel Frank

Title:

  Chief Financial Officer

OCH-ZIFF HOLDING CORPORATION

By:

  /s/ Joel Frank

Name:

  Joel Frank

Title:

  Chief Financial Officer

OCH-ZIFF HOLDING LLC

By:

  /s/ Joel Frank

Name:

  Joel Frank

Title:

  Chief Financial Officer

EXCHANGE COMMITTEE

By:

  /s/ Daniel S. Och

Name:

  Daniel S. Och

Title:

  Chairman

 